DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch display device with lines connecting touch electrodes next to a hole in the active area”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. in US 2020/0064968 (hereinafter Kim).

Regarding claim 12, Kim discloses a touch display device (Kim’s par. 93) comprising: 
an active area (Kim’s Fig. 23 and par. 77: DA) including a first area (Kim’s Figs. 23-24: see DA area including next to non-display area NDA) and a second area located more inward 
a first hole located in the second area (Kim’s Figs. 23-24 and par. 279: AH1); 
a second hole located in the second area (Kim’s Figs. 23-24 and par. 279: AH2) and spaced apart from the first hole (Kim’s Figs. 23-24); 
a plurality of touch electrodes disposed in the first area (Kim’s Fig. 24 and par. 115: see SP1 and SP2 in the display area surrounding holes) and disposed in at least a portion of the second area (Kim’s Fig. 24 and par. 282-285: see sensors SP inside L_REF boundaries and in-between holes), except for a portion of the second area in which the first hole and the second hole are disposed (Kim’s Figs. 2, 23-24 and par. 279: nothing formed on holes); and 
a plurality of touch electrode connecting lines (Kim’s Figs. 4, 24 and par. 115: connection parts CP) electrically connecting two adjacent touch electrodes (Kim’s Figs. 4, 24 and par. 115) among the plurality of touch electrodes (Kim’s Figs. 4, 24), wherein the portion of the second area in which the plurality of touch electrodes are disposed overlaps a portion of the active area (Kim’s Figs. 24-25 and par. 282-285, 291: see sensors SP inside L_REF boundaries and in-between holes. Sensors SP are also shown in the area AA of Figs. 12, 16 per par. 211, 291), except for a portion of the active area in which a plurality of subpixels are disposed (Kim’s Figs. 12, 16, 24-25 and par. 211: pixels are not formed in area AA). 

Regarding claim 13, Kim discloses wherein a portion of the first area (Kim’s Figs. 23-24: see DA area including next to non-display area NDA), in which the plurality of touch electrodes are disposed (Kim’s Fig. 24 and par. 115: see SP1 and SP2 in the display area surrounding holes), overlaps the portion of the active area (Kim’s Fig. 23 and par. 77: DA), in which the plurality of subpixels are disposed (Kim’s Fig. 10: see PX to the top right of hole AH2), and open areas provided in the plurality of touch electrodes overlap emitting areas of the plurality of subpixels (Kim’s Figs. 32-33 and par. 315-317: see open areas IS-OP overlap PXA). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bok et al. in US 2020/0393936 (hereinafter Bok).

Regarding claim 15, Bok discloses a touch display device comprising an active area (Bok’s Fig. 59 and par. 269: TSA) including at least one hole (Bok’s Fig. 59: TH); a plurality of touch electrodes (Bok’s Figs. 55-56, 59-61: TE, RE) disposed in at least a portion of the active area (Bok’s Figs. 55, 59), except for a portion of the active area in which the hole is disposed (Bok’s Figs. 59-61); and a plurality of touch electrode connecting lines (Bok’s Fig. 19 and par. 307, 320: BE, Fig. 56 and par. 591: CE7 and Figs. 60-61 and par. 604: TCL) electrically connecting two adjacent touch electrodes (as shown) among the plurality of touch electrodes (Bok’s Figs. 19, 55-56, 59-61). Bok fails to explicitly disclose a specific number of connecting lines.  However, because Bok does illustrate at least four connecting lines connected to at least one touch electrode in contact with a periphery of the hole (Bok’s Figs. 60-61: see four lines to TE by RCL1) and also illustrates an extending connection in the same layer between adjacent horizontal electrodes (Bok’s Fig. 19-20, 32, 56 and par. 361: one BE2 which is an extension between adjacent horizontal electrodes RE), thus it would have been obvious to one of ordinary skill in the art that the number of connections will be as illustrated in the figures, in order to obtain the predictable result of an extending connection in-between adjacent RE electrodes (Bok’s Fig. 19 and par. 355) and the predictable result of a disclosed number of connections 
A touch display device (Bok’s par. 82, 85) comprising: 
an active area (Bok’s Fig. 59 and par. 269: TSA) including at least one hole (Bok’s Fig. 59: TH); 
a plurality of touch electrodes (Bok’s Figs. 55-56, 59-61: TE, RE) disposed in at least a portion of the active area (Bok’s Figs. 55, 59), except for a portion of the active area in which the hole is disposed (Bok’s Figs. 59-61: TE/RE not disposed on TH); and 
a plurality of touch electrode connecting lines (Bok’s Fig. 19 and par. 307, 320: BE, Fig. 56 and par. 591: CE7 and Figs. 60-61 and par. 604: TCL) electrically connecting two adjacent touch electrodes (as shown) among the plurality of touch electrodes (Bok’s Figs. 19, 55-56, 59-61), wherein a number of touch electrode connecting lines among the plurality of touch electrode connecting lines, connected to at least one touch electrode, among the plurality of touch electrodes, in contact with a periphery of the hole (Bok’s Figs. 60-61, 19 and par. 354: a total of four connecting lines connect to TE on top of TH. See the two connecting lines between TE and TCL1 at left and right side of RCL1. See markup below for clarity), is greater than a number of touch electrode connecting lines among the plurality of touch electrode connecting lines, connected to touch electrodes, among the plurality of touch electrodes (Bok’s Fig. 19-20, 32, 56 and par. 361: BE2 which is an extension between adjacent horizontal electrodes RE. Upon combination the number of connections is one as shown by the spacing between adjacent REs in Figs. 55-56), except for the touch electrode in contact with the periphery of the hole (Bok’s Figs. 60-61: except for TE in contact with the periphery of TH) and touch electrodes, among the plurality of touch electrodes, directly connected to the touch electrode in contact with the periphery of the hole (Bok’s Figs. 60-61: a total of four connecting lines connect to TE on bottom of TH. See the two connecting lines between TE and TCL1 at left and right side of RCL2. See markup below for clarity). 


    PNG
    media_image1.png
    1236
    1041
    media_image1.png
    Greyscale



claim 16, Bok discloses further comprising a plurality of subpixels disposed at least a portion of the active area (Bok’s Fig. 55, 57-58, 62-63, 65 and par. 589, 595, 632: subpixels are overlapped by the touch electrodes in the TSA area), and the at least one hole overlaps a portion of the active area (Bok’s Fig. 59), except for a portion of the active area in which the plurality of subpixels are disposed (Bok’s Figs. 59-60 and par. 599: through hole, as shown nothing formed on through hole). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kim.

Regarding claim 17, Bok fails to disclose wherein at least a portion of the touch electrode in contact with the periphery of the hole overlaps the portion of the active area, except for the portion of the active area in which the plurality of subpixels are disposed. However, in the same field of endeavor of holes in the active area of a display, Kim discloses a touch electrode in contact with the periphery of the hole overlapping a portion of the active area except for the portion of the active area in which the plurality of subpixels are disposed (Kim’s Figs. 4, 12, 15-16 and par. 211, 291: see sensor SP in area AA which is part of the active area and where pixels are not formed). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teachings in Bok’s invention, in order to obtain the benefit of an area for sealing the circuit adjacent to the hole (Kim’s par. 198). By doing such combination, Bok in view of Kim disclose:
wherein at least a portion of the touch electrode in contact with the periphery of the hole (Bok’s Figs. 60-61: see TE in contact with the periphery of TH equivalent to SP2 next to hole AH2 in Kim’s Figs. 15-16) overlaps the portion of the active area (Bok’s Fig. 59 and par. 269: TSA), except for the portion of the active area in which the plurality of subpixels are disposed (Kim’s Fig, 16 and par. 211: pixels are not formed in area AA). 
claim 18, Bok fails to disclose wherein at least a portion of the touch electrode in contact with the periphery of the hole has at least one open area overlapping the portion of the active area in which the plurality of subpixels are disposed and overlapping emitting areas of the plurality of subpixels. However, in the same field of endeavor of holes in the active area of a display, Kim discloses wherein at least a portion of a touch electrode in contact with the periphery of a hole (Kim’s Fig. 24 and par. 115: see SP1 and SP2 in the display area surrounding holes equivalent to Bok’s Figs. 60-61: see TE in contact with the periphery of TH) has at least one open area overlapping the portion of the active area in which the plurality of subpixels are disposed (Kim’s Figs. 32-33 and par. 315-317: see open areas IS-OP overlap PXA) and overlapping emitting areas of the plurality of subpixels (Kim’s Figs. 32-33 and par. 315-317: see open areas IS-OP overlap PXA). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teachings in Bok’s invention, in order to obtain the benefit of the electrodes being less visible to the user (Kim’s par. 313).

Allowable Subject Matter
Claims 1-11 are allowed. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose “a touch display device comprising: an active area including a first area in which a plurality of subpixels are disposed and a second area located more inward than at least a portion of a periphery of the first area, the second area overlapping a portion of the active area, except for a portion of the active area in which the plurality of subpixels are disposed; a first hole located in the second area; a second hole located in the second area and spaced apart from the first hole; a plurality of touch electrodes disposed in the first area and disposed in at least a portion of the second area, except for a portion in , wherein a number of touch electrode connecting lines, among the plurality of touch electrode connecting lines, connecting two adjacent touch electrodes, among the plurality of touch electrodes, in a first direction between the first hole and the second hole is greater than a number of touch electrode connecting lines, among the plurality of touch electrode connecting lines, connecting two adjacent touch electrodes, among the plurality of touch electrodes, outside of the second area”. Dependent claims 2-11 are allowable for at least the same reason.
Regarding claim 14, the prior art fails to disclose all limitations of claim 12, in addition to “wherein a number of touch electrode connecting lines, among the plurality of touch electrode connecting lines, connecting two adjacent touch electrodes, among the plurality of touch electrodes, in a first direction between the first hole and the second hole is greater than a number of touch electrode connecting lines, among the plurality of touch electrode connecting lines, connecting two adjacent touch electrodes, among the plurality of touch electrodes, outside of the second area”.
Bok discloses the number of connecting lines between two vertical electrodes next to a hole to be greater than the number of connecting lines between two horizontal electrodes away from the hole (Bok’s Figs. 55-56, 59-61: see lines to TE and TCL1 at left and right side of RCL1 and see one line between REs). But Bok fails to disclose what happens when there are two holes.
Kim discloses two holes in the active area (Kim’s Figs. 24-25) but doesn’t disclose the different number of connecting lines near the holes.
Nor does any other prior art disclose ALL of the features as described in claims 1 or 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jang et al. in US 2020/0168671, Lee et al. in US 2020/0194721, Jeong et al. in US 2020/0278312 and Park et al. in US 2021/0096643 all directed to touch electrodes near holes in the active area of a display. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621